 1
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT
 6                       SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   MABVAX THERAPEUTICS HOLDINGS, INC.,               Case No.: 3:18-cv-02494-WQH-MSB
 9                                    Plaintiff,
                                                       ORDER
10   v.
11   SICHENZIA ROSS FERENCE LLP (F/K/A
     SICHENZIA ROSS FERENCE KESNER LLP;
12
     F/K/A SICHENZIA ROSS FRIEDMAN FERENCE
13   LLP) AND HARVEY KESNER,
14                                 Defendants.
15
16
17         IT IS HEREBY ORDERED that the Protective Order (ECF No. 61) and the Order
18   (ECF NO. 62) are vacated and stricken from the docket. Joint Motion for Production
19   (ECF No. 59 and Joint Motion for Protective Order (ECF No. 60) are referred to the
20   Magistrate Judge.


                                               ~~Q~~y(~
21   Dated: September 19, 2019
22
                                               United States District Court
23
24
25
26
27
28

                                                   1
                                                                          3:18-cv-02494-WQH-MSB
